Exhibit 99.1 THE JIANGMEN HUIYUAN ENVIRONMENTAL PROTECTION TECHNOLOGY CONSULTANCY CO. LTD.GROUP Combined Financial Statements with Report of Independent Accountants for the years ended December 31, 2009 and 2008 THE JIANGMEN HUIYUAN ENVIRONMENTAL PROTECTION TECHNOLOGY CONSULTANCY CO. LTD. GROUP INDEX TO COMBINED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 Page Independent Auditors’ Report 1 Combined Balance Sheets as of December 31, 2009 and 2008 2 Combined Statements of Income and Comprehensive Income for the years ended December 31, 2009 and 2008 3 Combined Statements of Shareholders’ Equity for the years ended December 31, 2009 and 2008 4 Combined Statements of Cash Flows for the years ended December 31, 2009 and 2008 5 Notes to Combined Financial Statements 6 – 16 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Management of The Jiangmen Huiyuan Environmental Protection Technology Consultancy Co. Ltd. Group We have audited the accompanying combined balance sheets of The Jiangmen Huiyuan Environmental Protection Technology Consultancy Co. Ltd. Group (the “Company”), as of December 31, 2009 and 2008, and the combined statements of income and comprehensive income, shareholders’ equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such combined financial statements present fairly, in all material respects, the combined financial position of the Company as of December 31, 2009 and 2008, and the combined results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Ham, Langston & Brezina, L.L.P. October 28, 2010 -1- THE JIANGMEN HUIYUAN ENVIRONMENTAL PROTECTION TECHNOLOGY CONSULTANCY CO. LTD. GROUP COMBINED BALANCE SHEETS As of December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Due from an affiliated company Other Total current assets Property, equipment and improvement, net Land use rights, net Mining rights, net Patents, net - Other assets - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Value added taxes payable Other taxes payable Income tax payable Total current liabilities Commitments and contingencies Shareholders' equity: Contributed capital Accumulated other comprehensive income Due from shareholders - ) Retained earnings Total shareholders' equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these combined financial statements -2- THE JIANGMEN HUIYUAN ENVIRONMENTAL PROTECTION TECHNOLOGY CONSULTANCY CO. LTD. GROUP COMBINED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Year Ended December 31, Revenue, net of sales discount $ $ Cost of goods sold Gross profit Operating expenses: Selling and marketing General and administrative Total operating expenses Income from operations Interest income Income before provision for income taxes Provision for Income taxes Net income Other comprehensive income - foreign currency translation adjustments Comprehensive income $ $ The accompanying notes form an integral part of these combined financial statements -3- THE JIANGMEN HUIYUAN ENVIRONMENTAL PROTECTION TECHNOLOGY CONSULTANCY CO. LTD. GROUP COMBINED STATEMENTS OF SHAREHOLDERS' EQUITY Accumulated Other Total Contributed Comprehensive Due from Retained Shareholders' Capital Income Shareholders Earnings Equity Balance as of January 1, 2008 $ $ $
